


Exhibit 10.281

 

GUARANTY INDEMNIFICATION AGREEMENT

 

[Rose Missouri Nursing, LLC]

 

This GUARANTY INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the
31st day of December, 2012, by between AdCare Health Systems, Inc., an Ohio
corporation (referred to herein as “Indemnitor”), and Christopher F. Brogdon and
Connie B. Brogdon (collectively referred to herein as “Guarantors”). Idemnitor
and Guarantors are sometimes hereinafter individually referred to as a “Party”
and collectively as the “Parties.”

 

RECITALS:

 

A. Guarantor Christopher F. Brogdon is compensated for his services as a
Consultant to Indemnitor pursuant to the Consulting Agreement between Indemnitor
and him dated December 31, 2012 (referred to herein as “Consulting Agreement”).

 

B. The “Guaranty “attached herewith dated November 1, 2011, memorializes, in
pertinent part, an agreement between Guarantors and Cassville Real Estate, Inc.
(referred to herein as “Landlord”) in favor of lndemnitor regarding Rose
Missouri Nursing LLC, LLC (referred to herein as “New Tenant”).

 

C. Guarantors previously gave the Guaranty in order to induce Landlord to make
the underlying agreement at issue in the Guaranty (referred to herein as “the
Lease”).

 

NOW, THEREFORE, in consideration of the foregoing, and other valuable
consideration in the amount of ten (10) dollars paid by Guarantors to Idemnitor,
the receipt and adequacy of which is hereby acknowledged, Indemnitor agrees as
follows:

 

1. Indemnification and Reimbursement of Guarantors.

 

(a) Indemnitor, hereby indemnifies and agrees to hold Guarantors harmless from
and against any and all costs, losses, damages, claims and expenses (including
but not limited to reasonable attorneys’ fees and other third-party expenses)
(collectively, “Losses”) incurred by Guarantors under the Guaranty, including
without limitation any of the foregoing incurred in connection with enforcing
this Agreement.

 

(b) In the event any sums are paid by the Guarantors under or on account of the
Guaranty, the Guarantors shall be entitled to immediate reimbursement from the
Indemnitor for such sum, and any amount so due the Guarantors, if not paid
within five (5) days after demand therefor, shall bear interest at an annual
rate equal to the prime rate as published from time to time by The Wall Street
Journal (or if the Wall Street Journal ceases to publish a prime rate, then the
14-day moving average closing trading price of 90 day Treasury bills), plus 2%
per annum, such interest accruing daily and compounding monthly.

 

(c) Notwithstanding the foregoing, going forward from the effective date of this
Agreement, Guarantors shall not be entitled to indemnification or reimbursement
under this Agreement for any Losses to the extent that such Losses are due to
the gross negligence, fraud, intentional misrepresentation, willful misconduct,
bad faith, misappropriation, or any criminal act of Guarantors.

 

2. In the event of a claim for indemnity or reimbursement hereunder, Guarantors
shall provide reasonable notice to the Indemnitor of the existence of any such
claim, demand or other matters to which the indemnification obligations
hereunder would apply, and the Guarantors agree to give the Indemnitor a
reasonable opportunity to participate in the defense of the same at the
Indemnitor’s own cost and expense and with counsel of the Indemnitor’s own
selection.

 

3. Separate and successive actions may be brought hereunder to enforce any of
the provisions hereof at any time and from time to time. No action hereunder
shall preclude any subsequent action. In no event shall any provisions of this
Agreement be deemed to be a waiver of or to be in lieu of any right or claim,
including, without limitation, any right of contribution or other right of
recovery, that any party to this Agreement might otherwise have against any
other party to this Agreement.

 

4. If any term of this Agreement or any application thereof shall be invalid,
illegal or unenforceable, the remainder of this Agreement and any other
application of such term shall not be affected thereby. No delay or omission in
exercising any right hereunder shall operate as a waiver of such right or any
other right.

 

1

--------------------------------------------------------------------------------


 

5. The rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies otherwise provided to the parties hereto by law or by any
other agreement to which the parties hereto are bound.

 

6. Except as expressly set forth in Section 1(c) above, the reimbursement and
indemnification obligations of Indemnitor hereunder are absolute, irrevocable,
and unconditional, irrespective of the value, genuineness, validity, regularity
or enforceability of the obligations giving rise to the payment of the Losses or
any agreement or instrument relating thereto, or any substitution, release or
exchange of any other guarantee of or security for any obligation, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor; it being the intent of the
parties hereto that such obligations shall be absolute and unconditional under
any and all circumstances. With respect to its obligations hereunder, except
with respect to the notices required by this Agreement, Indemnitor hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that any other party exhaust any right,
power or remedy or proceed against any Person.

 

7. This Agreement shall be binding upon each of the parties and each party’s
respective executors, heirs, successors and assigns (including without
limitation any entity or entities that are their respective corporate,
partnership or other successors and assigns) and shall inure to the benefit of
Guarantors and their successors and assigns.

 

8. Notices given hereunder shall be given by postage paid, registered or
certified mail, return receipt requested, or by recognized national overnight
courier service, to the address of Indemnitor, or to such other address as
Indemnitor may designate in a writing given in the manner provided in this
paragraph.

 

10. The Parties hereby designate the courts sitting in Fulton County, Georgia,
as the courts of proper and exclusive subject matter and personal jurisdiction
and venue of and for any and all actions and proceedings relating to this
Agreement; hereby irrevocably consent to such designation, jurisdiction and
venue; hereby waive any objections or defenses relating to jurisdiction or venue
with respect to any action or proceeding initiated in any of said courts; and
agree that service of process or notice in any such action or proceeding shall
be effective if delivered or mailed in accordance with the notice provisions of
this Agreement.

 

11. This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of Georgia.

 

12. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original for all purposes.

 

[Signatures On Following Pages]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Indemnitor and Guarantors have executed this Agreement as an
instrument under seal as of the day and date first written above.

 

INDEMNITOR:

 

AdCare Health Systems, Inc.

 

By:

/s/ Body P. Gentry

 

 

 

 

 

Name:

Body P. Gentry

 

 

 

 

 

 

Title:

President & CEO

 

 

[Indemnitor Signature Page to Guaranty Indemnification Agreement – Rose Missouri
Nursing, LLC]

 

[Signatures continue on following page]

 

3

--------------------------------------------------------------------------------


 

GUARANTOR:

Christopher F. Brogdon

 

By:

/s/ Christopher F. Brogdon

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

GUARANTOR:

Connie B. Brogdon

 

By:

/s/ Connie B. Brogdon

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

[Guarantors Signature Page to Guaranty Indemnification Agreement – Rose Missouri
Nursing, LLC]

 

4

--------------------------------------------------------------------------------
